Order, Supreme Court, Bronx County (Stanley Green, J), entered on or about April 24, 2013, which granted plaintiffs motion to restore her case to the trial calendar, unanimously affirmed, without costs.
This medical malpractice action, alleging that defendants failed to properly treat an injury plaintiff sustained to her right arm in 2001, was struck from the pretrial calendar in February 2010. While plaintiffs initial motion to restore the action to the trial calendar was denied in March 2011, the court continued *413conferencing the remaining discovery issues until, upon defendants’ refusal to stipulate, it instructed plaintiff to make her follow-up motion to restore, in June 2012. Since there was no abandonment of the action, Supreme Court properly granted plaintiffs motion to restore.
Concur — Acosta, J.E, Andrias, Saxe, Freedman and Feinman, JJ.